DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method for applying markings, classified in B41M 1/26.
II. Claim 15, drawn to a marijuana bud with indicia, classified in A24B 15/18.
III. Claims 16-20, drawn to an apparatus for applying indicia, classified in B41F 17/00.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed in Group II can be made by another and materially different process that required in Group I, such as by stenciling or embossing.

Inventions III and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus the product as claimed in Group II can be made by another and materially different apparatus such as a stencil printer that does not use conveyors or dividers as required by Group III.

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as conveying objects such as pills or candies in a food processing device.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Doug Miller on March 18, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 15-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indicia being applied by dipping as recited in claim 1, the plurality of stamping device as recited in claim 7, and the processor as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
With respect to claim 4, the term “the marijuana plant” has no proper antecedent basis since no marijuana plant was previously recited in the claims. 
With respect to claim 12,  it is suggested that the phrase “one or more of” in line 2 be deleted and replaced with the phrase –the group consisting of—to use recognized Markush language as set forth in MPEP 2117.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (WO 2013/049612 A2).
With respect to claim 1, Mitchell et al. teach a method for applying distinguishing markings to an organic product (F, such as fruits, see Figs. 1A, 1B), comprising:  applying one or more indicia 12 (such as UPC codes, date codes, location of origin, tracking codes and other information) directly to an irregular outer surface of the organic product F; wherein the one or more indicia are applied to the organic product F by spraying (via inkjet head 70 in Fig. 2), stamping (via print pad 72a, 72b in Figs. 3-4) or dipping.  Particular attention is direct to page 4, lines 17-19.  See also Figures 1-5 and the description in pages 2-7 in particular.  Note that Mitchell et al. does not specifically teach a method for applying markings to a marijuana bud.  However, Mitchell et al. teaches applying indicia to irregular surfaces of various organic products such as fruits, vegetables, meats, cheeses, confectionaries, baked goods and candies.  See page 4, lines 23-25 of Mitchell et al.  Furthermore a marijuana bud is a recognized type of organic product for human consumption that has similarities to a fruit or vegetable.  One skilled in the art would be able to recognize the benefit of being able to print directly upon a marijuana bud for the purposes of providing identification, tracking, pricing, instructions, etc. to a user regardless of whether the marijuana bud has become separated from packaging or identifying labels.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Mitchell et al. to be used to mark identifying information directly onto a marijuana bud to provide product information to a consumer that can be readily accessed throughout the distribution chain of the 
With respect to claim 2, Mitchell et al. renders obvious the method according to claim 1, wherein the one or more indicia are applied by spraying (via printhead 70) the organic product with an edible ink.  See, for example, Figure 2 and page 4, lines 17-23 and page 7, lines 7-9 of Mitchell et al.  Although Mitchell et al. is silent with respect to the exact liquid marking composition, the provision of an edible ink marking composition that comprises a liquid base and a colored substance, wherein the liquid base is aqueous or oil-based; and the colored substance comprises one or more food colorings is well known in the art.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the liquid marking composition to include food colorings and a liquid base that is aqueous or oil based as it would simply require the obvious substitution of one known marking composition for another to provide clear printing of edible ink onto an organic substrate.   
With respect to claim 5, Mitchell et al. renders obvious the method according to claim 1, wherein the method further comprises: moving the organic product F along a conveyor 30 with a plurality of other organic products F; providing a plurality of spray nozzles 70 above the conveyor 30; and spraying the liquid marking composition (i.e., edible ink) directly onto the irregular outer surface of the organic product from at least one of the plurality of spray nozzles.  See, in particular, Figures 2 and 5 and page 3, line 3-page 5, line 16 and page 6, line 23-31.  
With respect to claim 6, Mitchell et al. renders obvious the method according to claim 5, wherein at least one divider 40 is disposed on the conveyor 30 to form at least one channel 42 such that movement of the organic product F relative to the conveyor is restricted in at least 
With respect to claim 7, Mitchell et al. renders obvious the method according to claim 1, wherein a plurality of stamping devices 70a, 70b is provided to stamp the indicia 12 onto the outer surfaces of the plurality of organic products F, and wherein the method further comprises stamping the indicia onto the outer surface of the organic products F with one of said stamping devices.  See Figures 3-4 and page 5, line 17-page 6, line 31.
With respect to claim 8, Mitchell et al. renders obvious the method according to claim 7, wherein each said stamping device 70a, 70b has a flexible stamping surface, as described in lines 18-20 of page 5.
With respect to claim 9, Mitchell et al. renders obvious the method according to claim 7, wherein said plurality of stamping devices cooperate such that movement of the organic product F is restricted by the stamps.  See, in particular, page 5, lines 17-page 6, line 31.  In particular note that the stamping devices are resilient pads and the nature of the stamping action by the pads coming into contact with the organic product F shown in Figures 3-4 would inherently provide the movement of the organic product being restricted to some extent in order to provide a clear impression on the article.   
With respect to claim 10, Mitchell et al. renders obvious the method according to claim 9, wherein a processor 80 is provided to control the various operations of the machine, such as the stamping devices to cooperate, as shown in Figure 2 and 5 and described in page 4, lines 26-32.
.     

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (WO 2013/049612 A2) as applied to claims 1-2 and 5-13 above, and further in view of Pang (CN 106221357 A).
With respect to claim 3, Mitchell et al. renders obvious the method as recited with the exception of the liquid base of the edible ink being hemp oil.  However, the provision of an edible ink composition that includes a liquid base comprising hemp oil is well known in the art, as exemplified by the ink composition of Pang as described in the English language abstract.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an ink composition including hemp oil as it would simply require the obvious substitution of one known ink composition for another to provide an edible ink with a mint odor that is safe for printing on food products and has good fluidity and is fast drying. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (WO 2013/049612 A2) as applied to claims 1-2 and 5-13 above, and further in view of Taha (US 2016/0051480 A1).
With respect to claim 4, Mitchell et al. renders obvious the method according to claim 2 but fails to specifically teach the liquid marking composition further comprises one or more active ingredients derived from the marijuana plant, and wherein the one or more active ingredients are selected from THC (tetrahydrocannabinol) and CBD (cannabidiol).  However, the use of a marking material for marking an object for human consumption including active ingredients from a marijuana plant such as THC or CBD is well known in the art, as exemplified by the cannabinoid ink described in paragraphs [0022]-[0025] as well as claims 7-8.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liquid marking composition to include one or more active ingredients from a marijuana plant to provide the ink with the additional functionality of delivering cannabidiol (CBD) or tetrahydrocannabinol (THC) to a user for consumption.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (WO 2013/049612 A2) as applied to claims 1-2 and 5-13 above, and further in view of Bradley et al. (EP 1 291 396 A1).
With respect to claim 14, Mitchell et al. renders obvious the method according to claim 1, including using an edible ink having a wide palette of colors and visibility, including ones visible in certain lighting conditions.  See page 7, lines 7-9 of Mitchell et al.  Mitchell et al. is .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Catalan et al. (US 2004/0000245 A1)  and Harris et al. (WO 2004/095399 A2) each teach a method for printing upon an organic products such as eggs or flowers having similarities to the claimed subject matter that are readily apparent.  Cooper et al. (WO 2017/100369 A1) teaches a printing ink comprised of cannabinoids having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
March 14, 2022